;
             ;
             4     h p s ~UPREL~IE
                         ~       COURT           OF THE STATE OF MONTANA




PATSY J E A N ANDERSON, a s P e r s o n a l
k e p r e s e n t a t i v e of t h e E s t a t e of
?IARIE SANDERS, d e c e a s e d ,

                 P l a i n t i f f , Cross-Appellant,
                 and R e s p o n d e n t ,



LEO B .    3AKERr

                 Defendant, C S O S ~ - A P P ~ ~ ~ ~ ~ ~ ,
                 and R e s p o n d e n t .               MAR                         2 1 1982
                            --
                                            O R D E R                          OF SUPREME COURT
                            --
PER CUR1A:II:

           Patsy        Jean        Anderson,     as    personal         representative           of

t h e e s t a t e of M a r i e S a n d e r s , d e c e a s e d , t h e p l a i n t i f f ,   cross-

appellant         and     respondent,         has      filed    herein         a petition        for

rehearing.            Leo      B.    Baker,     defendant,          cross-appellant,             and

respondent          has     filed       objections         thereto.            The    Court      has

examined and c o n s i d e r e d t h e same.

            I T I S ORDERED:

            1.       The       final     paragraph         of     the     majority           opinion
                                                                                                        I

a p p e a r i n g on page 280 o f           39 S t a t e R e p o r t e r ,    i s s t r i c k e n and
t h e following paragraph s u b s t i t u t e d t h e r e f o r :

            " R e v e r s e d and remanded t o t h e D i s t r i c t C o u r t
            f o r e n t r y . of judgment f o r p l a i n t i f f and
            c r o s s - a p p e l l a n t A n d e r s o n i n t h e p r i n c i p a l sum
            o f $ 2 6 , 1 8 2 . 3 5 p l u s a c c r u e d i n t e r e s t on t h e
            two c e r t i f i c a t e s of d e p o s i t a n d s a v i n g s
            a c c o u n t from J u l y 3 0 , 1 9 7 8 t o November 3 0 ,
            1 9 7 8 , t o bo c a l c u l a t e d by t h e D i s t r i c t C o u r t ,
            together gith i n t e r e s t a t the statutory r a t e
            o n t h e f o r e g o i n g t o t a l sum from November 30,
            1.978 t o d a t e o f j u d g m e n t , and c o s t s . "

            2.       As    so modified,           the     petition           for   rehearing      is
aeilled.

           3.    i'he C ? e r r < 1s c l i r e c t e c i   to   111ail     t r u e copy of    this

order t o counsel of              record       f o r t h e r e s p e c t i v e p a r t i e s and t o

t h e C l e r ~o f    t n e District Court of                    the     Thirteenth Judicial

Districtl of         the   S t a t e of Montana,                i n and   for   t h e County o f

Yellowstone.

           DATED t n i s               day of March,              1982.



                                                       24       A d .S k . . d 4
                                                            Chief J u s t i c e




Mr. J u s t i c e J o h n C. S i l e e h y a n d Mr. J u s t i c e F r a n k £3.
Morrison, J r . , do n o t j o i n i n t h i s o r d e r .
                               No. 80-420
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1982



PATSY JEAN ANDERSON, as Personal Representative
of the Estate of Marie Sanders, Deceased,
                       Plaintiff, Cross-Appellant and Respondent,
        -vs-
LEO B. BAKER,
                       Defendant, Cross-Appellant and Respondent.




Appeal from:    District Court of the Thirteenth Judicial District,
                In and for the County of Yellowst~ne,The Honorable
                William J. Speare, Judge presiding.

Counsel of Record:
     For Plaintiff, Cross-Appellant and Respondent:
                Holmstrom, Dunaway & West, Billings, Montana
                Vicki Dunaway argued, Billings, Montana
     For Defendant, Cross-Appellant and Respondent:
                Hauf.and Forsythe, Billings, Montana
                John Hauf argued, Billings, Montana



                               Submitted:   November 30, 1981
                                      :fEe
                                ~ecided j Igpl




                               ..


                              Clerk'
M r . C h i e f J u s t i c e F r a n k I . H a s w e l l d e l i v e r e d t h e O p i n i o n of t h e
Court.

            T h i s is a n a p p e a l and c r o s s - a p p e a l      from a summary j u d g m e n t

i n a claim and d e l i v e r y a c t i o n .           The D i s t r i c t C o u r t of

Y e l l o w s t o n e C o u n t y awarded e a c h p a r t y o n e - h a l f      o f t.he m n i e s i n a

s a v i n g s a c c o u n t and two c e r t i f i c a t e s o f d e p o s i t i n a s a v i n g s and

loan association.               We reverse.

            The u n c o n t r a d i c t e d f a c t s d i s c l o s e t h a t M a r i e S a n d e r s , who

l i v e d on a f a r m n e a r B a l l a n t i n e , M o n t a n a , o p e n e d a s a v i n g s

a c c o u n t and two c e r t i f i c a t e s o f d e p o s i t i n 1 9 7 2 and 1 9 7 4 a t

S e c u r i t y F e d e r a l S a v i n g s and Loan i n B i l l i n g s , Montana.             On

O c t o b e r 28, 1 9 7 5 , t h e name o f h e r s o n , Leo B.                B a k e r , who was

b u y i n g t h e f a r m f r o m S a n d e r s , was added a s a j o i n t t e n a n t . t o t h e

t h r e e a c c o u n t s which, by J u l y 30, 1978, ( t h r o u g h v a r i o u s d e p o s i t s

and i n t e r e s t a c c u m u l a t i o n ) had come t o t o t a l $ 2 6 , 1 8 2 . 3 5 .

            The s i g n a t u r e c a r d s f o r t h e t h r e e a c c o u n t s , s i g n e d by

B a k e r and S a n d e r s c o n t a i n e d t h e f o l l o w i n g l a n g u a g e :

            "   ...         I t i s a g r e e d by t h e s i g n a t o r y p a r t i e s
            w i t h e a c h o t h e r and by t h e p a r t i e s w i t h t h e
            A s s o c i a t i o n t h a t a n y f u n d s p l a c e d i n o r added to
            t h e a c c o u n t by a n y o n e o f t h e p a r t i e s is and
            s h a l l be c o n c l u s i v e l y i n t e n d e d t o be a g i f t and
            d e l i v e r y a t t h a t t i m e of such f u n d s t o t h e
            s i g n a t o r y p a r t y o r p a r t i e s t o t h e e x t e n t . of h i s
            or t h e i r pro r a t a i n t e r e s t i n the account               ."
The f a c t s i n d i c a t e t h a t Mrs. S a n d e r s d i d n o t i n t e n d to g i f t a n y

p o r t i o n o f t h e s a v i n g s a c c o u n t s to B a k e r and t h a t h i s name w a s

p l a c e d on t h e a c c o u n t so he c o u l d w i t h d r a w money f o r h e r

expenses,        i f needed.         Also,      a bank o f f i c e r ' s a f f i d a v i t i n d i c a t e d

t h a t i n 1 9 7 8 , t h r e e y e a r s a f t e r B a k e r ' s name had b e e n p l a c e d

o n t h e a c c o u n t s , B a k e r t o l d t.he o f f i c e r t h a t t h e f u n d s i n t h e

a c c o u n t s b e l o n g e d t o h i s m o t h e r and were n o t h i s money.

            I n 1 9 7 5 , Mrs. S a n d e r s g a v e t h e p a s s b o o k and c e r t i f i c a t e s

t o Baker.         I n May, 1 9 7 8 , M r s .      S a n d e r s was h o s p i t a l i z e d f o r a b o u t

a week i n B i l l i n g s , Montana, a t which t i m e h e r g r a n d d a u g h t e r ,

P a t s y J e a n A n d e r s o n , came f r o m A r i z o n a to v i s i t h e r .        In e a r l y

J u n e , a f t e r Mrs. S a n d e r s had b e e n r e l e a s e d from t h e h o s p i t a l s h e
w e n t t o A r i z o n a t o see h e r g r a n d d a u g h t e r .

            On J u n e 29, 1 9 7 8 , Mrs. S a n d e r s e x e c u t e d h e r w i l l , g i v i n g

t h e b u l k o f h e r e s t a t e t o A n d e r s o n ( e x c e p t f o r a few c a s h
b e q u e s t s ) and named A n d e r s o n as h e r p e r s o n a l r e p r e s e n t a t i v e .        On

J u l y 7 , S a n d e r s , t h r o u g h h e r a t t o r n e y i n B i l l i n g s , made a w r i t t e n
demand o n B a k e r f o r t h e r e t u r n of t h e p a s s b o o k and c e r t i f i c a t e s

so s h e c o u l d w i t h d r a w t h e money.           B a k e r r e f u s e d and o n A u g u s t 3 ,
1978, Sanders f i l e d t h e i n s t a n t s u i t f o r t h e i r r e t u r n .

            T h u s Marie S a n d e r s commenced t h i s a c t i o n o n A u g u s t 3 ,
1 9 7 8 , a l l e g i n g t h a t h e r s o n , L e o B a k e r , was w r o n g f u l l y r e t a i n i n g

t h e two c e r t i f i c a t e s of d e p o s i t and p a s s b o o k .         She a s k e d f o r
t h e i r r e t u r n and t h a t B a k e r ' s name be removed t h e r e f r o m .                 In the

a l t e r n a t i v e , s h e a s k e d f o r t h e t o t a l sum of $ 2 6 , 1 8 2 . 3 5      in

d a m a g e s , i f t h e c e r t i f i c a t e s o f d e p o s i t and p a s s b o o k were n o t

returned.
            B a k e r f i l e d a n a n s w e r o n O c t o b e r 20, a s s e r t i n g t h a t h e had
t h e r i g h t t o r e t a i n t h e c e r t i f i c a t e s o f d e p o s i t and p a s s b o o k and

f u r t h e r a l l e g i n g t h a t S a n d e r s was i n c o m p e t e n t and a c t i n g u n d e r
c o e r c i o n and undue i n f l u e n c e .        On November 1 8 , 1 9 7 8 , M r s .            Sanders
d i e d i n A r i z o n a and o n November 30, B a k e r w i t h d r e w a l l t h e money
from t h e t h r e e accounts.
            Af t e r S a n d e r s   death the personal representative, Patsy
J e a n A n d e r s o n , was s u b s t i t u t e d as p l a i n t i f f .     On March 5, 1 9 7 9 ,
t h e d e f e n d a n t f i l e d a n amended a n s w e r , r a i s i n g t h e a d d i t i o n a l

d e f e n s e s o f s t a t u t e o f l i m i t a t i o n s , l a c h e s and e q u i t a b l e e s t o p p e l .
A f t e r a s u b s t i t u t i o n of c o u n s e l f o r d e f e n d a n t , b o t h s i d e s moved

f o r summary j u d g m e n t , e a c h s e e k i n g t h e t o t a l amount o n d e p o s i t .
            On J u l y 1 0 , 1 9 8 0 , t h e D i s t r i c t C o u r t e n t e r e d j u d g m e n t
g r a n t i n g each of t h e p a r t i e s one-half             of t h e t o t a l f u n d s on
deposit.         B a k e r now a p p e a l s , c o n t e n d i n g he is e n t i t l e d t o a l l of
t h e a c c o u n t s as t h e s u r v i v i n g j o i n t t e n a n t .     Anderson
cross-appeals,           c l a i m i n g t h a t s h e , as r e s i d u a r y l e g a t e e of

S a n d e r s , is e n t i t l e d t o t h e f u l l b a l a n c e .
            The i s s u e s on a p p e a l c a n be s t a t e d a s f o l l o w s :
            1.     Is p a r 0 1 e v i d e n c e a d m i s s i b l e t o show t h e f u n d s were

- i n t e n d e d a s a g i f t by S a n d e r s t o B a k e r ?
not

            2.     Is S a n d e r s ' s u i t b a r r e d by t h e a p p l i c a b l e s t a t u t e of

l i m i t a t i o n s , laches, o r equitable estoppel?

            3.     Is t h e p l a i n t i f f e n t i t l e d t o i n t e r e s t c a l c u l a t e d from

t h e d a t e Baker w i t h d r e w a l l f u n d s from t h e t h r e e bank a c c o u n t s ?

            W r e v e r s e t h e t r i a l c o u r t and f i n d t h a t t h e p l a i n t i f f
             e
p e r s o n a l r e p r e s e n t a t i v e s h o u l d h a v e b e e n g r a n t e d summary judgment
i n h e r c l a i m and d e l i v e r y a c t i o n .

           With r e g a r d t o t h e f i r s t i s s u e , Baker a r g u e s t h a t S t a t e
Board of E q u a l i z a t i o n v. Cole ( 1 9 6 8 ) , 1 2 2 Mont, 9 , 1 9 5 P.2d 989,

and C a s a g r a n d a v. Donahue ( 1 9 7 8 ) , 1 7 8 Mont. 479, 5 8 5 P.2d 1286,

are controlling.              I n C o l e , t h e d e c e d e n t c r e a t e d f i v e j o i n t bank

a c c o u n t s b e t w e e n h e r s e l f and v a r i o u s r e l a t i v e s , a l l w i t h i n t h r e e
y e a r s of h e r d e a t h .     After the decedent's death, the t r i a l court

imposed an i n h e r i t a n c e t a x measured by o n e - h a l f               of t h e v a l u e of
t h e accounts.          The q u e s t i o n s p r e s e n t e d on a p p e a l i n c l u d e d w h e t h e r
t h e s t a t e was e n t i t l e d t o a n i n h e r i t a n c e t a x on t h e f u l l amount of

t h e j o i n t bank a c c o u n t s , o r j u s t o n e - h a l f     of t h e a c c o u n t s ,     The
court, in finding t h a t the half-interest                           i n t h e bank a c c o u n t

w h i c h t h e j o i n t t e n a n t s r e c e i v e d was t a x a b l e a s a t r a n s f e r i n
c o n t e m p l a t i o n of d e a t h , made t h e f o l l o w i n g s t a t e m e n t s :
           " O f c o u r s e i f t h e t r a n s f e r by t h e d o n o r t o t h e
           j o i n t a c c o u n t be r e g a r d e d a s a g i f t i t h a s t o
           s a t i s f y a l l t h e r e q u i r e m e n t s of a v a l i d g i f t
           i n t e r vivos.        The e s s e n t i a l r e q u i s i t e s of a g i f t
           i n t e r v i v o s a r e d e l i v e r y , accompanying i n t e n t ,
           and a c c e p t a n c e by t h e d o n e e .       (Citing cases.)
           "The f i r s t q u e s t i o n is t h e i n t e n t i o n of t h e p a r -
           t i e s making t h e d e p o s i t .         ( 5 M i c h i e , Banks &
           B a n k i n g , p. 1 0 1 , s e c . 46.)         Such i n t e n t i o n was
           d i s c u s s e d i n H i l l v. B a d e l j y , 1 0 7 Cal. App. 598,
           605, 290 P. 6 3 7 , 640, where t h e c o u r t d e c l a r e d ,
            ' T h e q u e s t i o n i n v o l v e d i n c a s e s of t h i s
           c h a r a c t e r is t h e i n t e n t i o n of t h e p a r t i e s making
           t h e d e p o s i t , and where s u c h i n t e n t i o n is e v i -
           d e n c e d by a w r i t t e n a g r e e m e n t , a s was d o n e i n
           t h e c a s e a t b a r , t h i s q u e s t i o n of i n t e n t i o n
           c e a s e s t o be a n i s s u e , and t h e c o u r t s a r e bound
           by t h e w r i t t e n agreement.'              The a b o v e q u o t a t i o n
           was c i t . e d and a p p r o v e d by t h i s c o u r t i n Ludwig
           v . Montana Bank & T r u s t Co., 1 0 9 Mont. 477, 5 0 2 ,
           9 8 P.2d 377, 379.

           "The Montana c o u r t a l s o s a i d , q u o t i n g from 9
           C.J.S.,         Banks & B a n k i n g , s e c . 286, 'Where no o t h e r
           e v i d e n c e o f i n t e n t is a v a i l a b l e , t h e f o r m of t h e
           d e p o s i t may c o n t r o l ; b u t when s u c h i n t e n t is
           e v i d e n c e d by a w r i t t e n a g r e e m e n t , t h e q u e s t i o n
           o f i n t e n t i o n ceases t o be a n i s s u e and t h e
           c o u r t s a r e bound by t h e a g r e e m e n t . '        Ludwig v.
           Montana Bank & T r u s t C o . , s u p r a , a t p a g e 502 o f
           1 0 9 Mont., a t p a g e 389 o f 98 P.2d.

           " I n t h i s j u r i s d i c t i o n t h e s i g n i n g of t h e signa-
           t u r e c a r d c o n t a i n i n g a n a g r e e m e n t t h a t t h e depo-
           s i t w a s p a y a b l e t o e i t h e r of t h e c o - d e p o s i t o r s
           o r t h e s u r v i v o r s e t t l e d t h e q u e s t i o n of t h e
           d o n a t i v e i n t e n t . o f t h e d o n o r to make a g i f t i n
           j o i n t tenancy.            S e e I n re S u l l i v a n ' s E s t a t e , 1 1 2
Mont. 519, 1 1 8 P.2d 383."                    1 2 2 Mont. a t 14-15,
           1 9 5 P.2d a t 992.

           I n C a s a g r a n d a , s u p r a , t h e d e c e d e n t p l a c e d f u n d s i n two

s a v i n g s a c c o u n t s , naming h i m s e l f and t-he d e f e n d a n t as j o i n t

t e n a n t s with t h e r i g h t of s u r v i v o r s h i p .     After h i s death, the

e x e c u t r i x b r o u g h t s u i t . t o q u i e t t i t l e i n t h e a c c o u n t s and t h e

c o u r t awarded t h e money t o t h e d e f e n d a n t , as t h e s u r v i v i n g j o i n t

tenant.

           The c o u r t e l a b o r a t e d on t h e Cole h o l d i n g w i t h t h e

following language :

           "Cole stood f o r t h e p r o p o s i t i o n t h a t , i n
           Montana, s i g n i n g a s i g n a t u r e c a r d c o n t a i n i n g an
           a g r e e m e n t t h a t t h e d e p o s i t is p a y a b l e t.o e i t h e r
           o f t h e c o - d e p o s i t o r s or t h e s u r v i v o r s e t t l e s t h e
           q u e s t i o n o f d o n a t i v e i n t e n t t o make a j o i n t
           tenancy.          Appellant. cites an Arizona d e c i s i o n ,
           O ' H a i r v. O ' H a i r ( 1 9 7 3 ) , 1 0 9 A r i z . 236, 508 P.2d
6 6 , w h e r e i n it was h e l d t h a t t h e mere form of a
           b a n k a c c o u n t is n o t r e g a r d e d as s u f f i c i e n t t o
           e s t a b l i s h t h e i n t e n t o f t h e d e p o s i t o r to g i v e
           a n o t h e r a j o i n t i n t e r e s t i n or o w n e r s h i p of i t .
           W e f i n d t h e Montana r u l e r e p r e s e n t s a more
           re1 i a b l e manner f o r d e t e r m i n i n g q u e s t i o n s con-
           c e r n i n g t h e o w n e r s h i p o f j o i n t bank a c c o u n t s .
           T h i s s h o u l d n o t be m i s t a k e n l y u n d e r s t o o d to mean
           w e h a v e no c o n c e r n f o r t h e d e p o s i t o r ' s
           intentions.            I n t e n t - i o n is c l e a r l y e x p r e s s e d on
           t h e f a c e o f t-he s i g n a t u r e c a r d .         Addit-ional evi-
           d e n c e is u n n e c e s s a r y .
           5 8 5 P.2d a t 1 2 8 8 .
                                                 . ."        1 7 8 Mont. a t 483-484,


           However, w e d i s t i n g u i s h t h e i n s t a n t case from C o l e and

Casagranda f o r the following reason.                          In n e i t h e r Cole nor

C a s a g r a n d a was t h e r e a n y a t t e m p t made d u r i n g t h e l i f e t i m e of t-he
donor-depositor,              a s t h e r e was h e r e , t o d i v e s t t h e o t h e r j o i n t

t e n a n t of h i s o r h e r i n t e r e s t i n t h e a c c o u n t .           I n s p i t e of t h e

c o n c l u s o r y g i f t l a n g u a g e c o n t a i n e d on t h e s i g n a t u r e c a r d s i g n e d
by Baker and S a n d e r s , t h e u n c o n t r o v e r t e d e v i d e n c e h e r e shows t h a t
no g i f t was i n t e n d e d ,       i.e.,     Baker was named a s a j o i n t t e n a n t f o r

convenience purposes only.                       The l e g a l e f f e c t of S a n d e r s ' c l a i m
and d e l i v e r y a c t i o n , f i l e d d u r i n g h e r l i f e t i m e , was t o e s t a b l i s h
j u d i c i a l l y her e x c l u s i v e ownership t o t h e funds i n t h e account
c u t t i n g o f f B a k e r ' s r i g h t of s u r v i v o r s h i p and t o a l l o w Baker t o
t a k e , s o l e l y on t h e b a s i s of t h e l a n g u a g e c o n t a i n e d on t h e s i g n a -

t u r e c a r d , would r e s u l t i n a s u b s t a n t i a l m i s c a r r i a g e of j u s t i c e .
            W t h e r e f o r e hold t h a t where, a s h e r e , a d e p o s i t o r d u r i n g
             e
h i s o r h e r l i f e t i m e r a i s e s t h e i s s u e of o w n e r s h i p of f u n d s i n a
j o i n t t e n a n c y a c c o u n t , t h e s t a t e m e n t s on t h e s i g n a t u r e c a r d a r e
n o t c o n c l u s i v e and a d d i t i o n a l e v i d e n c e may be examined t o a s c e r -

t a i n t h e t r u e i n t e n t of t h e p a r t i e s .         W are especially cognizant
                                                                    e
o f t h e f a c t t h a t many e l d e r l y p e o p l e , whose means of t r a n s p o r -

t a t i o n is l i m i t e d o r whose p h y s i c a l c o n d i t i o n is d e t e r i o r a t i n g ,

e x e c u t e t h e s i g n a t u r e c a r d i n c o n j u n c t i o n w i t h a younger r e l a t i v e
s o t h e y o u n g e r p e r s o n may make w i t h d r a w a l s a t t h e o t h e r ' s

direction.
            W a r e a l s o mindful t h a t t h e s i g n a t u r e c a r d s a r e forms
             e

c o n t a i n i n g l a n g u a g e d r a f t e d by t h e d e p o s i t o r y i n s t i t u t i o n .   While

t h e l a n g u a g e t h e r e o n may v e r y w e l l d e s c r i b e t h e a g r e e m e n t s b e t -
ween t h e d e p o s i t o r and t h e d e p o s i t o r y , i t c a n h a r d l y be e x p e c t e d

t o a c c u r a t e l y e x p r e s s t h e i n t e n t i o n s and r e l a t i o n s h i p s b e t w e e n

the joint tenants                a b o u t which t h e d e p o s i t o r y t y p i c a l l y h a s
l i t t l e , i f a n y , knowledge. Where t h e d o n o r - d e p o s i t o r ,               a s in the
i n s t a n t s u i t , i n d i c a t e s d u r i n g h e r l i f e t i m e t h a t h e r i n t e n t is
o t h e r t h a n t h a t r e v e a l e d on t h e s i g n a t u r e c a r d , w e h o l d s u c h e v i -
dence admissible.
            O t h e r c o u r t s h a v e s t a t e d t h i s same t h o u g h t i n a s i m i l a r

manner.        For e x a m p l e , i n H a r r i n g t o n v.        Emmerman (D.C.            Cir.
1 9 5 0 ) , 1 8 6 F.2d 7 5 7 , w h i c h i n v o l v e d two f e m a l e j o i n t t e n a n t s ,       it

was s a i d :

            "To be s u r e , t h e d e p o s i t a g r e e m e n t d e s c r i b e d t h e
            t w o women as j o i n t o w n e r s ' and p r o v i d e d t h a t
            e i t h e r might draw on t h e a c c o u n t ; b u t t h e
            a g r e e m e n t was o n a p r i n t e d f o r m s u p p l i e d by t h e
            b u i l d i n g a s s o c i a t i o n , p r e s u m a b l y f o r i t s own
            p u r p o s e and p r o t e c t i o n .       Some s u c h f o r m p r o b a b l y
            would h a v e b e e n r e q u i r e d by i t t o s a f e g u a r d i t s
            own i n t e r e s t s e v e n had Miss Emmerman t h e n s t a t e d
            t h e a r r a n g e m e n t was m e r e l y f o r t h e c o n v e n i e n c e
            o f Mrs. C a r l i n .          The w r i t i n g was c o n c l u s i v e as
            b e t w e e n t h e two women o n t h e o n e hand and t h e
            b u i l d i n g a s s o c i a t i o n o n t h e o t h e r , b u t was n o t
            c o n c l u s i v e b e t w e e n t h e i n d i v i d u a l s as t o w h e t h e r
            a p r e s e n t g i f t had b e e n i n t e n d e d    ."        1 8 6 F.2d a t
            761.

The W a s h i n g t o n Supreme C o u r t s t a t e d it t h u s :

            "   ...          [TIh e s i g n a t u r e c a r d is i n v a r i a b l y i n a
            f o r m p r o v i d e d by t h e d e p o s i t o r y i n s t i t u t i o n
            w h i c h h a s u n d o u b t e d l y d r a f t e d it t o p r o t e c t t h e
            i n s t i t u t i o n r a t h e r t h a n e x p r e s s t h e terms o f a n
            agreement between t h e d e p o s i t o r s . "               In r e
            G u a r d i a n s h i p o f Matt ( 1 9 6 9 ) , 7 5 Wash.2d 1 2 3 ,
                    , 449 P.2d 413, 4 1 8 .
           When a d e p o s i t o r o p e n s a s a v i n g s a c c o u n t a t a n i n s t i t u -

t i o n h e m u s t a c c e p t t h e f o r m s d r a f t e d by t h e d e p o s i t o r y and p r o -

f e r r e d him t o s i g n or go e l s e w h e r e .          W e have held i n o t h e r

"take-it-or-leave-it"                s i t u a t i o n s , where a d h e i s o n c o n t r a c t s are

i n v o l v e d , t h a t t h e terms a r e t o be c o n s t r u e d a g a i n s t . t h e d r a f t e r

a n d a n y a m b i g u i t i e s a r e t o be r e s o l v e d i n f a v o r of t h e p a r t y

h a v i n g no v o i c e i n a r r i v i n g a t t.he d o c u m e n t ' s terms, F i t z g e r a l d

v . A e t n a I n s . Co.      ( 1 9 7 8 ) , 1 7 6 Mont. 1 8 6 , 577 P.2d 370.        We feel

t h i s r e a s o n i n g a l s o s u p p o r t s o u r c o n c l u s i o n t h a t t h e l a n g u a g e of

t h e s i g n a k u r e c a r d s s i g n e d by B a k e r and S a n d e r s s h o u l d n o t be t h e

" o n l y word" on what t h e i r a c t u a l r e l a t i o n s h i p was i n t e n d e d by

them t o be.

            F u r t h e r , t h e p a r 0 1 e v i d e n c e r u l e i n Montana is n o t an

o b s t a c l e f o r t h e i n t r o d u c t i o n of e v i d e n c e o t h e r t h a n s i m p l y

t h e signature card language.                     S e c t i o n 28-2-90 5, MCA,          provides i n

pertinent part:

           "When e x t r i n s i c e v i d e n c e c o n c e r n i n g a w r i t t e n
           a g r e e m e n t - -e c o n s i d e r e d . (1) w h e n e v e r t h e
                             may b
           terms o f a n a g r e e m e n t h a v e b e e n r e d u c e d t o
           w r i t i n g by t h e p a r t i e s , i t is t o be c o n s i d e r e d
           a s containing a l l those terms.                      Therefore, there
           c a n be between t h e p a r t i e s and t h e i r r e p r e s e n -
           t a t i v e s o r s u c c e s s o r s i n i n t e r e s t no e v i d e n c e of
           t h e terms of t h e a g r e e m e n t o t h e r t h a n t h e con-
           t e n t s of t h e w r i t i n g e x c e p t i n t h e f o l l o w i n g
           cases:



           " ( 2 ) T h i s s e c t i o n --t e x c l u d e o t h e r e v i -
                                          does no
           d e n c e - -e c i r c u m s t a n c e s u n d e r which t h e
                       of th
           a g r e e m e n t - - - - t o which i t r e l a t e s , -
                              was made o r                                  as
           d e s c r i b e d i n 1-4-102, o r o t h e r e v i d e n c e t o
           e x p l a i n a n e x t r i n s i c ambiguity o r t o e s t a b l i s h
           i l l e g a l i t y o r fraud."       ( E m p h a s i s added .)

S e c t i o n 1-4-102,      MCA,     i n turn provides:

           " C o n s i d e r a t i o n o f c i r c u m s t a n c e s s u r r o u n d i n g exe-
           cution.          For t h e p r o p e r c o n s t r u c t i o n of a n
           i n s t r u m e n t , t h e c i r c u m s t a n c e s u n d e r which i t was
           made, i n c l u d i n g t h e s i t u a t i o n of t h e s u b j e c t of
           t h e i n s t r u m e n t and of t h e p a r t i e s t o i t , may
           a l s o be shown s o t h a t t h e judge be p l a c e d i n t h e
           p o s i t i o n of t h o s e whose l a n g u a g e he is t o
           interpret."

The c i r c u m s t a n c e s u n d e r which t h e s i g n a t u r e c a r d s were e x e c u t e d
h e r e shows t h a t no g i f t was i n t e n d e d by S a n d e r s t o Baker when t h e

c a r d s were s i g n e d .
           I n a s i m i l a r s i t u a t i o n i n v o l v i n g unambiguous l i e n w a i v e r s ,
p a r o l e v i d e n c e was h e l d a d m i s s i b l e t o show t h e c i r c u m s t a n c e s of

t h e p a r t i e s and t h e i r r e a l p u r p o s e i n e x e c u t i n g and r e c e i v i n g
t h e l i e n waivers.          F i l l b a c h v.   I n l a n d C o n s t r u c t i o n Corp.      (1978),

1 7 8 Mont. 374, 584 P.2d 1274.       There a s u b c o n t r a c t o r signed a
s e r i e s of l i e n w a i v e r f o r m s i n which he acknowledged r e c e i p t of
s p e c i f i e d sums of money i n f u l l payment f o r l a b o r and m a t e r i a l s
f u r n i s h e d by him t o a s p e c i f i e d d a t e and waived a l l r i g h t s t o
f i l e mechanics l i e n s a g a i n s t t h e premises.                  N o n e t h e l e s s we h e l d

p a r o l e v i d e n c e a d m i s s i b l e t o show t h a t t h e l i e n w a i v e r s w e r e exe-

c u t e d t o e n a b l e t h e s u b c o n t r a c t o r t o r e c e i v e money from t h e owner
from t i m e t o t i m e and were n o t i n t e n d e d t o c o n s t i t u t e payment i n
f u l l to the specified date as stated in the release.
           L i k e w i s e i n K u s s l e r v. B u r l i n g t o n N o r t h e r n I n c .       (1980),

Mont.         ,   6 0 6 P.2d 5 2 0 , 37 St.Rep.          240, w e a d o p t e d p r o s p e c t i v e l y
t h e r u l e from R e s t a t e m e n t of T o r t s , S e c o n d , S e c . 8 8 5 , and h e l d
t h a t i n t h e f u t u r e u n l e s s a g e n e r a l release form s p e c i f i c a l l y
s t a t e s o t h e r w i s e , p a r o l e v i d e n c e is a d m i s s i b l e t o show w h e t h e r

t h e p a r t i e s i n t e n d e d t o release o t h e r p a r t i e s o r w h e t h e r t h e
r e l e a s e was a c t u a l l y i n t e n d e d t o c o n s t i t u t e f u l l c o m p e n s a t i o n i n

t h e f a c e o f unambiguous l a n g u a g e t o t h a t e f f e c t i n t h e release

form.
            O t h e r j u r i s d i c t i o n s h a v e s i m i l a r l y e n d o r s e d t h e u s e of

p a r o l e v i d e n c e i n j o i n t bank a c c o u n t s i t u a t i o n s .      I n Matt, s u p r a ,
t h e c o u r t found t h a t t h e e x e c u t i o n of t h e s i g n a t u r e c a r d r a i s e d a
r e b u t t a b l e p r e s u m p t i o n o f j o i n t t e n a n c y and it would make li t - t l e

s e n s e t o r e f u s e p a r o l e v i d e n c e t.o r e b u t t h e p r e s u m p t i o n .    In
M u r r a y v . Gadsden ( D . C . C i r .         1 9 5 2 ) , 1 9 7 F.2d 1 9 4 , 33 ALR2d 5 5 4 ,
t h e c o u r t examined t h e p a r o l e v i d e n c e r u l e e x c e p t i o n , which

a l l o w s an i n q u i r y i n t o t h e o b j e c t of t h e p a r t i e s i n e x e c u t i n g t h e
i n s t r u m e n t , and a d m i t t e d t h e p a r o l e v i d e n c e .     See Annot.,        Par01
E v i d e n c e R u l e A s A p p l i e d t o D e p o s i t o f Funds i n Name o f D e p o s i t o r

a n d A n o t h e r ( 1 9 5 4 ) , 3 3 ALR2d 569.
            The case o f H a r r i n g t o n , s u p r a , i s s i m i l a r to t h e case a t
bar.      In Harrington, the donor-depositor                          continued t o treat t h e

j o i n t a c c o u n t as h e r own d u r i n g h e r l i f e t i m e a n d , s u b s e q u e n t t o
t h e c r e a t i o n of t h e account, h e r r e p r e s e n t a t i v e f i l e d s u i t

b e c a u s e t h e o t h e r j o i n t t e n a n t would n o t s u r r e n d e r t h e p a s s b o o k .

A f t e r a n a n s w e r had b e e n f i l e d , b u t b e f o r e a n y f u r t h e r a c t i o n was
taken, the depositor died.
           The H a r r i n g t o n c o u r t found t h a t t h e f i l i n g of t h e s u i t by

t h e donor-depositor             c u t o f f a n y s u r v i v o r s h i p r i g h t s of t h e o t h e r
j o i n t t e n a n t and w h a t e v e r i n t e r e s t t h e d e p o s i t o r had p a s s e d to

h e r executor.          The case was t h e n remanded f o r t h e s u r v i v o r to t.ry
t o prove t.hat t h e d e c e d e n t i n t e n d e d a g i f t of a t l e a s t p a r t of
t h e a c c o u n t t.o t h e s u r v i v o r .      I n t-he case a t b a r , h o w e v e r , t h e r e
i s u n c o n t r a d i c t e d e v i d e n c e a p a r t from t h e s i g n a t u r e c a r d t h a t

S a n d e r s n e v e r i n t e n d e d a g i f t o f a n y p a r t of t h e a c c o u n t s t o
B a k e r , t h a t Baker was named a s a j o i n t t e n a n t f o r c o n v e n i e n c e

p u r p o s e s o n l y , and t h a t B a k e r u n d e r s t o o d t h i s .      See a l s o Brennan
v . Timrnins ( 1 9 6 3 ) , 1 0 4 N . H .        3 8 4 , 1 8 7 A.2d 7 9 3 and B r e n n e n v .

Timrnins ( 1 9 6 4 ) , 1 0 5 N . H .       4 6 4 , 202 A.2d 229.

            I n two cases w h e r e i n c o u r t s h a v e c o n s t r u e d l a n g u a g e almost.

i d e n t i c a l to t h a t a t i s s u e h e r e , a d d i t i o n a l evidence w a s allowed.

I n G r a v e s v . G r a v e s ( 1 9 6 3 ) , 42 I l l . A p p . 2 d     438,    1 9 2 N.E.2d 616,

t h e c o u r t examined e v i d e n c e o t h e r t h a n m e r e l y t h e words i n t h e

agreement, finding t h a t t h e record,                      i n addition t o the

a g r e e m e n t s , showed t h a t a g i f t was i n t e n d e d .            I n E s t a t e of Macak

( 1 9 7 3 ) , 14 Ill.App.3d            261, 3 0 2 N.E.2d 436,      the court similarly

l o o k e d a t t h e e v i d e n c e on t h e r e c o r d , f i n d i n g n o e v i d e n c e to

r e b u t t h e p r e s u m p t i o n i n f a v o r of t h e s u r v i v i n g j o i n t t . e n a n t .    It

s h o u l d be n o t e d t . h a t i n b o t h G r a v e s and Macak t h e r e was e v i d e n c e

t h a t the donor-depositor                intended a g i f t t o the o t h e r joint.

tenant.        I n t h i s case a t b a r , h o w e v e r , t h e e v i d e n c e is e x a c t l y to

the contrary.            See Annot.,          C r e a t i o n o f J o i n t S a v i n g s Account. o -
                                                                                                     r

S a v i n g s C e r t i f i c a t e a s G i f t t o S u r v i v o r ( 1 9 7 2 ) , 4 3 ALR3d 9 7 1 ,

1018.

           With r e g a r d t o t h e second i s s u e , S a n d e r s 1 a c t i o n is n o t

b a r r e d by t h e t w o - y e a r    s t a t u t e of l i m i t a t i o n s , s e c t i o n 27-2-207,

MCA.      This s t a t u t e does not begin t o run u n t i l a f t e r t h e r e has

b e e n a demand and r e f u s a l o f d e l i v e r y .               I n t e r s t a t e Manufacturing

Co. v .     I n t e r s t a t e P r o d u c t s Co.   ( 1 9 6 5 ) , 1 4 6 Mont. 449, 4 0 8 P.2d
478.      Here, t h e s t a t u t e b e g a n t o r u n a t t h e t i m e S a n d e r s made

w r i t t e n demand on B a k e r f o r t h e r e t u r n of t h e p a s s b o o k and

certificates,           i . e . J u l y 7, 1 9 7 8 , and S a n d e r s f i l e d h e r s u i t l e s s

t h a n o n e month l a t e r , w e l l w i t h i n t h e r e q u i r e d t i m e .

           The d o c t r i n e o f l a c h e s h a s no a p p l i c a t i o n t o t h e p r e s e n t

case.       L a c h e s r e q u i r e s n e g l i g e n c e i n t h e a s s e r t i o n o f a claim

a n d e x i s t s when t h e r e h a s b e e n a n u n e x p l a i n e d d e l a y o f s u c h

d u r a t i o n as t o r e n d e r t h e e n f o r c e m e n t o f t.he r i g h t i n e q u i t a b l e .

B r a b e n d e r v. K i t M a n u f a c t u r i n g Co.    ( 1 9 7 7 ) , 1 7 4 Mont. 6 3 , 67-68,

568 P.2d 547, 549.          T h e r e is no e v i d e n c e h e r e t h a t Mrs. S a n d e r s

w a s n e g l i g e n t i n p r o s e c u t i n g h e r claim.          A s s t a t e d above,     she
w a i t e d l e s s t h a n a month a f t e r h e r w r i t t e n demand was r e f u s e d

before f i l i n g s u i t .

            S i m i l a r l y , e q u i t a b l e estoppel does not apply h e r e .                This

p r i n c i p l e r e q u i r e s t h a t t h e p a r t y c l a i m i n g i t r e l i e d on a r e p r e -

s e n t a t i o n o r p r o m i s e t o h i s d e t r i m e n t , C a r r o c c i a v. Todd ( 1 9 8 0 ) ,

--   Mont.           , 615 P.2d 2 2 5 , 37 S t . R e p .   1437.       Baker h a s n o t shown

a n y r e l i a n c e t o h i s p r e j u d i c e , and t h u s c a n n o t h a v e a l e g i t i m a t e

d e f e n s e b a s e d on e q u i t a b l e e s t o p p e l .

            With r e g a r d t o t h e t h i r d i s s u e , t h e t r i a l c o u r t c o r r e c t l y

c a l c u l a t e d i n t e r e s t from t h e d a t e t h a t t h e t h r e e a c c o u n t s w e r e

c l o s e d by Leo Baker and t h e p r o c e e d s c o n v e r t e d t o h i s own u s e ,

which was November 30, 1 9 7 8 ,                    The a p p l i c a b l e s t a t u t e is s e c t i o n

27-1-320,        MCA,     which p r o v i d e s i n p e r t i n e n t p a r t :

            "Conversion o f p e r s o n a l property.                  (1) The
            d e t r i m e n t c a u s e d by t h e w r o n g f u l c o n v e r s i o n of
            p e r s o n a l p r o p e r t y is presumed t o b e :

            " ( a ) t h e v a l u e of t h e p r o p e r t y a t t h e t i m e of
            i t s c o n v e r s i o n w i t h t h e i n t e r e s t from t h a t
            time,      . ."
A c c o r d , G a l b r e a t h v. Armstrong          ( 1 9 4 8 ) , 1 2 1 Mont. 387, 1 9 3 P.2d



            R e v e r s e d and remanded t o t h e D i s t r i c t C o u r t f o r e n t r y of

judgment f o r p l a i n t i f f and c r o s s - a p p e l l a n t       Anderson f o r t h e sum

o f $26,182.35,           i n t e r e s t t h e r e o n a t t h e s t a t u t o r y r a t e from

November 30, 1978 t o d a t e of judgment,                         and c o s t s .




                                                  Chief J u s t i c e



W concur:
 e
..............................
Justices
Mr. Justice John C. Sheehy, dissenting:

     I would affirm the decision of the District Court,
which gave one-half of the joint deposits to each of the
contending parties.
     I will first summarize my reasons for dissenting to the
majority opinion, and then I will support my summary by a
more extended discussion of the applicable law.
     Marie Sanders, by executing the unique depository
instruments through a savings institution made a gift to her
son, Leo B. Baker, of one-half of the funds deposited.    By
law, she could not revoke that gift.   In addition, by the
terms of the same depository instruments, she created a
joint tenancy in the remainder of the funds, giving Leo B.
Baker a right of survivorship to all of the deposit if she
predeceased him.
     By the creation of the joint tenancy, Marie Sanders
gave Leo B. Baker the power to acquire dominion over the
entire account by withdrawing the same.   Leo B. Baker could
have acquired the whole account by withdrawal, or by surviving
Marie Sanders while the joint tenancy was in full force and
effect.
     The legal result of the depository instruments was that
Baker owned one-half of the deposited funds by gift, and further
interest as a joint tenant with right of survivorship in the
other half of the deposits.
     This joint tenancy, like any other, depended upon the
coexistence of the four unities of a joint tenancy:   title,
interest, time, and possession.   A joint tenant's right of

survivorship is not irrevocably fixed upon the creation of
the estate. The survivorship right becomes fixed only if the
joint tenant survives, and then only if the four unities of
the joint tenancy estate have continued to exist to the
moment of survival.
        B e f o r e t h e d e a t h of any j o i n t t e n a n t , any a c t i o n by one

j o i n t t e n a n t which s e r v e s t o s e v e r o r t e r m i n a t e t h e j o i n t

tenancy d e s t r o y s t h e r i g h t of survivorship.                   Examples a r e :

a v o l u n t a r y conveyance by one p a r t y of h i s j o i n t i n t e r e s t ; a

p a r t i t i o n p r o c e e d i n g s ; o r , a s i n t h i s c a s e , t h e demand o r

a c t i o n by Marie S a n d e r s t o t e r m i n a t e t h e t i t l e i n j o i n t

tenancy.

        When a j o i n t t e n a n c y i s s e v e r e d , t h e p a r t i e s h o l d t h e

p r o p e r t y a s t e n a n t s i n common.         (A j o i n t t e n a n c y i s d i s t i n g u i s h e d

from a t e n a n c y by t h e e n t i r e t y by t h e f a c t t h a t a t e n a n c y by

t h e e n t i r e t y r e q u i r e s a f i f t h u n i t y , t h a t of p e r s o n .     Husbands

and wives o n l y can h o l d a s t e n a n t s by t h e e n t i r e t y . )               Here,

Marie S a n d e r s t e r m i n a t e d t h e r i g h t o f s u r v i v o r s h i p a s t o

t h e funds r i g h t f u l l y belonging t o her.                  One-half        of t h e

f u n d s , b e l o n g i n g t o h e r as a p a r t of h e r e s t a t e , are s u b j e c t

t o d i s t r i b u t i o n by h e r w i l l .

        Thus, Baker i s e n t i t l e d t o one-half                of t h e d e p o s i t e d

f u n d s by g i f t .    H e would be e n t i t l e d t o one-half               of t h e

remaining h a l f o f t h e j o i n t t e n a n c y f u n d s had s e v e r a n c e o f

t h e j o i n t t e n a n c y o c c u r r e d s i n c e he would t h e n be a t e n a n t

i n common.         But b e c a u s e t h e j o i n t t e n a n c y w a s t e r m i n a t e d , n o t

s e v e r e d , d u r i n g t h e l i f e t i m e of Marie S a n d e r s , h e i s n o t

e n t i t l e d t o any of t h e r e m a i n i n g h a l f of t h e f u n d s u n l e s s h e

p a r t i c i p a t e s as an h e i r i n t h e d i s t r i b u t i o n of Marie's

estate.

        The s t a t u t e of l i m i t a t i o n s a p p l i e s a g a i n s t t h e a c t i o n

of Marie t o s e t a s i d e t h e g i f t t o Leo Baker.                    The s t a t u t e

d i d n o t run a g a i n s t her r i g h t t o terminate t h e survivorship

i n t h e j o i n t t e n a n c y , s i n c e i n t h i s c a s e a l l t h e funds were

h e r s and s h e c o u l d t e r m i n a t e t h e r i g h t o f s u r v i v o r s h i p a t

any t i m e d u r i n g h e r l i f e t i m e .
          That is my summary.   Following are my reasons:
          Marie Sanders made a gift at the time that she executed
the signature documents with the savings and loan association.
The instrument provides in significant part as follows:
          "It is agreed by the signatory parties with
          each other and by the parties with the
          Association that any funds placed in     ...
          the account ...   shall be conclusively intended
          to be a gift and delivery at that time of such
          funds to the signatory party or parties to the
          extent of his or their pro rata interest in the
          account . . ."
          A gift is a transfer of personal property made voluntarily
and without consideration.        Section 70-3-101, MCA.    A gift,
other than a gift in view of death, cannot be revoked by the
giver.       Section 70-3-103, MCA.
          The language in the depository agreement above goes
much further than is necessary to establish a joint tenancy
with right of survivorship.        Section 70-1-307, MCA, defines
a joint interest as "one owned by several persons in equal
shares by a title created by a single will or transfer, when
expressly declared in the will or transfer to be a joint
tenancy      . . ." All   that the law requires in a signature
agreement establishing a joint tenancy bank account or
deposit is an express declaration that the monies are held
in joint tenancy.         No more is required under section 70-1-307,
MCA   .
          I distinguish this depository agreement from what is

normally or usually required in the establishment of a joint
tenancy account.       A sample of sufficient language is found
in Nichols, 2 Cyclopedia of Legal Forms,       §   2.1422 (1978):
          "The account listed on reverse side of this
          signature card is a joint and several account.
          All funds now or hereafter deposited in account
          by either or any of depositors shall be the
          property of depositors jointly with right of
          survivorship. Each depositor shall have complete
     and absolute authority over account during joint
     lives of depositors and may withdraw any part of
     such funds on checks or other withdrawal orders
     signed by either or any of depositors and by survivor
     or survivors in case of death of any thereof."
    A comparison of the form set out in Nichols and that used by
the savings and loan association in the case at bar demonstrates
a vast difference:   Nichols' form establishes a joint tenancy
account; in the case at bar, the form established an absolute
gift of one-half of the deposit in this case in addition to
creating a joint tenancy.   As a matter of legal effect, it
is only when one of the joint tenants deposits a disproportionate
amount in the account that the signature card here comes
into play.    If each of two joint tenants contributed equally
to a joint tenancy account, the signature card would have no
gift application.
     In State Board of Equalization v. Cole (1948), 122
Mont. 9, 16, 195 P.2d 989, 993, we held that, for inheritance
tax purposes, the mere creation of a joint tenancy account
constituted a gift to a joint tenant of one-half of the
deposit, even though the donor retained the right to exercise
control over the deposited funds. The contention was made
there that no gift occurred because the donor had not completely
divested herself of the title transferred to the donee.
This Court held that the creation of the joint tenancy was a
completed gift transferring an interest in the deposit to
the donee.   The form of the depository or signature agreement
is not set forth in Cole.   The discussion of the court is in
general terms with respect to the creation of a joint tenancy.
Based on Cole, however, and buttressed by the additional
language in the signature agreement which is before us in
the case at bar, there can be no doubt that the legal effect
of the deposit by Marie Sanders was to make a completed gift
of one-half of the deposit to Leo B. Baker.   We said:
     "If the intent was to confer upon the defendant a
     present right to draw upon the fund, either without
     limitation or for and to the extent of described
     purposes, the transfer was valid, notwithstanding
     the donor retained a right to draw upon the
     fund at will. She thereby completely divested
     herself of the title transferred to the defendant.
     It did not take effect upon her death, and was not
     enlarged by that event. Such title as the defendant
     had vested at the time of the entries upon the
     books.   It was a present right and presently enjoyable."
     Cole, supra, 122 Mont. at 17, 195 P.2d at 993.
    As to the intent of Marie Sanders, we have no indication
in this record that she intended any other thing but the gift
and the joint tenancy interest that the signature form created.
In Casagranda v. Donahue (1978), 178 Mont. 479, 483-484, 555
P.2d 1286, 1288, we said:
    "Cole stood for the proposition that, in Montana,
    signing a signature card containing an agreement
    that the deposit is payable to either of the co-
    depositors or the survivor settles the question
    of donative intent to make a joint tenancy.
    Appellant cites an Arizona decision, OIHair v.
    O'Hair (1973), 109 Ariz. 236, 508 P.2d 66, wherein
    it was held that the mere form of a bank account is not
    regarded as sufficient to establish the intent of
    the depositor to give another a joint interest in
    or ownership of it. We find the Montana rule
    represents a more reliable manner for determining
    questions concerning the ownership of joint bank
    accounts. This should not be mistakenly under-
    stood to mean we have no concern for the depositor's
    intentions. Intention is clearly expressed on the
    face of the signature card. Additional evidence
    is unnecessary."
        In Casagranda, supra, we set out the form of the signature
card used by that institution. 178 Mont. at 484, 585 P.2d at
1288-1289.    It merely established a joint tenancy, and had no
language in it respecting the conclusive gift of one-half of
the deposit.
        It is inescapable, therefore, that as to one-half of the
deposit made by Marie Sanders, under the signature cards which
she executed at the time, she made a conclusive gift of one-half
of the deposit to her son, Leo B. Baker.    She cannot revoke that
gift.    Section 70-3-103, MCA.
        The l e g a l e f f e c t a s t o t h e b a l a n c e of t h e d e p o s i t made

by Marie S a n d e r s , above t h e one-half                 g i f t e d , was t h a t i t was

d e p o s i t e d s u b j e c t t o a j o i n t t e n a n c y w i t h r i g h t of s u r v i v o r s h i p

between h e r s e l f and Leo Baker.                 By t h e s i g n a t u r e c a r d , s h e

gave Baker t h e power t o a c q u i r e dominion o v e r t h e e n t i r e

a c c o u n t by withdrawing t h e same.                 He c o u l d have a l s o a c q u i r e d

r i g h t t o t h e e n t i r e a c c o u n t i f s h e had p r e d e c e a s e d him

b e c a u s e t h e n t h e whole of t h e j o i n t t e n a n c y p r o p e r t y would

have v e s t e d i n him as o f t h e moment of h e r d e a t h .

        I n o r d e r t o d e t e r m i n e what s h o u l d become of t h e one-

h a l f o f t h e d e p o s i t e d f u n d s under t h e f a c t s o f t h i s c a s e , w e

s h o u l d examine t h e i n h e r e n t q u a l i t i e s of a j o i n t t e n a n c y .

W e have r e f e r r e d above t o s e c t i o n 70-1-307,               MCA, which

s t a t e s t h a t a j o i n t i n t e r e s t i s one owned by s e v e r a l p e r s o n s

i n e q u a l s h a r e s . Our c o u r t h a s s a i d t h a t t h e e f f e c t of t h a t

s t a t u t e i s t o i n c l u d e a l l o f t h e i n c i d e n t s of a j o i n t t e n a n c y

e s t a t e under common l a w .             Hennigh v. Hennigh ( 1 9 5 7 ) , 1 3 1
Mont. 372, 377, 309 P.2d 1022, 1025.

        The c a s e s r e f l e c t two d i v e r g e n t views as t o t h e e f f e c t

of t h e ownership i n t e r e s t of a j o i n t t e n a n t .              One view h o l d s

t h a t f o r t h e d u r a t i o n o f t h e j o i n t t e n a n c y , e a c h p a r t y owns

t h e u n d i v i d e d whole of t h e p r o p e r t y , and n o t a f r a c t i o n a l

part thereof.            See M e r r i c k v . P e t e r s o n ( 1 9 8 0 ) , 25 Wash.App.            248,

606 P.2d 700, 706.                 The b e t t e r view i n Montana, i n view of

t h e language o f s e c t i o n 70-1-307,              MCA,     i s t h a t each j o i n t

t e n a n t owns an u n d i v i d e d e q u a l s h a r e of t h e j o i n t t e n a n c y

e s t a t e , w i t h a r i g h t t o s u r v i v e t o t h e whole of t h e j o i n t

t e n a n c y p r o p e r t y i f h e i s t h e u l t i m a t e s u r v i v o r . A s was

n o t e d i n I n R e E s t a t e s o f C a r l s o n ( 1 9 6 8 ) , 201 Kan. 635, 443
P.2d 339, 347, a " j o i n t t e n a n c y " e x i s t s where a s i n g l e

e s t a t e i n p r o p e r t y , r e a l o r p e r s o n a l , i s owned by two o r
more persons, under one instrument or act of the parties;
the grand incident of joint tenancy is the right of survivorship,
by which the entire tenancy on decease of any joint tenant
remains to the survivors, and at length to the last survivor.
     Joint bank accounts, however, present a problem because
either party can acquire dominion over the whole of the
property by simply withdrawing the funds.      This was noted in
Cole, supra, 122 Mont. at 17-18, 195 P.2d at 993-994, where
this Court said:
    "The California court has declared that the
    identical California statute created the same
    estate known as joint tenancy or common law
       .
    . . While the joint bank account does differ
    from other types of joint tenancies it has not
    been treated differently from other joint ownership
    .  ..  For example either co-tenant of a joint tenancy
    in real property could sever the estate by conveying
    his interest to a third party and as between the
    remaining co-tenant and the transferee the new
    estate became a tenancy in common. The special
    feature distinguishing joint tenancy from other
    joint interests was the attribute of survivorship.
    So long as both co-tenants remained alive any
    transfer by one co-tenant only resulted in a transfer
    of half the property. But either joint owner of
    a joint bank account by virtue of the special contract
    with the bank can acquire dominion over the entire
    account by drawing a proper order on the bank. This
    feature is a special attribute of a joint bank account.
    Nevertheless a-joint bank account is otherwise
    subject - - -
            to the same rules - otherjoint tenancies
                              as
    .  . ." (Emphasis added.)
    Where, as here, the joint owners of a bank account have
not acted to withdraw the funds disproportionately, the
joint tenancy account is subject to the same rules as any
other joint tenancy.
     The rules of joint tenancy include the common law
requirement that four unities are essential to an estate in
joint tenancy:     unity of interest, unity of time, unity of
title, and unity of possession.    Tenhet v. Boswell (1976), 133
Cal. Rptr. 10, 554 P.2d 330, 334.    If an essential unity is
destroyed, the joint tenancy is severed and a tenancy in
common results.     Tenhet, 331 P.2d at 334.   Thus, in First westside
Nat. Bank of Gr. Falls v. Llera (1978), 176 Mont. 481, 486,
580 P.2d 100, 103, we held that where one joint tenant in an
automobile encumbered his interest in the automobile as
security for a loan to the bank, and defaulted, the action
of the bank in collecting its security through the automobile
created a severance, with the result that the bank and the

other joint tenant became the owners of the automobile as tenants
in common.   In other words, the unity of interest, an essential
of a joint tenancy estate, had been destroyed.
    A joint tenant can terminate the joint tenancy by any

act which is inconsistent with its continued existence.
Shackelton v. Sherrard (Okla. 19631, 385 P.2d 598, 902.     Ordinarily
the inconsistent act will result in a destruction of one of

the four unities of a joint tenancy and a tenancy in common
results.   Here, however, Marie Sanders moved to end the
joint tenancy because all of the funds which were in the
joint tenancy portion of the deposit were hers.   In other
words, she moved to end the right of survivorship which was

enjoyed at that time by Leo B. Baker.   Her effort was more
than a severance, it was a termination of the joint tenancy
by a party having a right to terminate because she was the
true owner of the funds.   Baker by his action recognized the
her right to do so in his statements to the savings and
loan association officers, and in not appearing to contest
her deposition in Arizona. The legal effect therefore was to
terminate the one-half portion of the deposit that was
subject to the joint tenancy rules.
     As for the statute of limitations, it, of course,
applies to the gift which was made by virtue of the execution
of the signature agreements.   Her gift could only be set
aside for fraud or mistake, or incapacity, none of which
appear here.             Even so, the limitation on those grounds is
two years under section 27-2-203, MCA.            The statute was not
tolled by section 27-2-301, relating to the accrual of an
action, until she made demand.             Her right, if any, to demand
to set aside the gift portion accrued immediately upon the
execution of the signature forms and the statute of limitations
ran from the moment of the execution of those instruments.
    With respect to the joint tenancy portion of the deposit,
however, the statute of limitations did not run or her
action did not accrue until she made demand under section
27-2-301, MCA.            Therefore, that portion of her claim is not
outlawed.
     The action of the majority in resorting to parole
evidence to set aside a written instrument is a good example
of why courts should be chary in allowing extrinsic evidence
to overcome the legal effect of a writing.            Assuming that
parole evidence should be allowed here, it would present a
question of fact              to intent.   Yet the majority decides
Marie Sander's intent as a matter of law, purportedly upon
"uncontroverted" evidence.            Marie Sanders' deposition, taken
in Arizona in July 1978, is the only evidence available as
to her   -
         .
         & V I ~ * Z ,
                            She seems to be saying that the signature
cards were never signed by her:
     "Q. Have you ever authorized him to appear on
     the savings certificates as a joint tenant with
     you? A. No.
     "Q. If the bank signature cards for these savings
     certificates shows your signature on there, would
     it be your position that those signatures would be
     forgeries? A. I don't know. I'd have to see it,
     look into them first.
     "Q. Am I correct, though, that you have no
     knowledge whatsoever of making him your joint
     tenant? Let me ask the question again.
       "Mrs. Sanders, am I correct that you have never
       authorized him to sign on those certificates?
       A. No, I have never.
       "Q. Have you ever given Leo B. Baker your general
       power of attorney? A. No."
       It is a better practice for appellate courts to leave
the resolution of fact questions to the district courts.             In
my view of the case, however, it is not necessary to decide
questions of fact at this level.              The legal position of the

parties is determined, as I have said, by the language of
the signature cards, and by Marie Sander's action to terminate
the joint tenancy.
       For the foregoing reasons I would hold that, in this
case, Leo B. Baker is entitled to summary judgment as to

one-half of the deposited funds; Patsy Jean Anderson is
entitled to the remaining one-half of the funds as the
Personal Representative of the estate of Marie Sanders.
Again, for those reasons, I would affirm the ~istrictCourt.




Mr. J u s t i c e F r a n k B.   Morrison concurring:

           I c o n c u r i n t h e dissent.
                                              n